Case: 14-1353      Document: 16      Page: 1     Filed: 06/17/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                 LIFE UNIVERSITY, INC.,
                    Plaintiff-Appellant,

                               AND

        ULTRATHERA TECHNOLOGIES, INC.
              AND KEVIN MAHER,
                   Plaintiffs,

                                v.

  BRAIN SYNERGY INSTITUTE, LLC AND CARRICK
              BRAIN CENTERS,
             Defendants-Appellees,

                               AND

                         KBCR, LLC,
                          Defendant.
                    ______________________

                          2014-1353
                    ______________________

    Appeal from the United States District Court for the
 Northern District of Georgia in No. 1:13-cv-01741-SCJ,
 Judge Steve C. Jones.
Case: 14-1353      Document: 16       Page: 2    Filed: 06/17/2014



 2        LIFE UNIVERSITY, INC.   v. BRAIN SYNERGY INSTITUTE, LLC



                    ______________________

                        ON MOTION
                    ______________________
                           ORDER
     Upon consideration of appellant’s unopposed motion
 to withdraw the appeal,
       IT IS ORDERED THAT:
       (1) The appeal is dismissed.
       (2) Each side shall bear its own costs.
                                         FOR THE COURT

                                         /s/ Daniel E. O’Toole
                                         Daniel E. O’Toole
                                         Clerk of Court


 s26


 ISSUED AS A MANDATE: June 17, 2014